Citation Nr: 0803074	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  03-02 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran had recognized guerrilla service from July 1945 
to February 1946.  He died in July 1976.  The appellant is 
his surviving spouse. 

This matter is before the Board of Veterans' Appeals on 
appeal of a rating decision in May 2002 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

In April 2004, the Board remanded the case for additional 
evidentiary development. 

In a decision in September 2005, the Board denied the claim 
of service connection for the cause of the veteran's death.  
The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2007, the Court vacated the Board's decision and 
remanded the matter to the Board for further action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran died in July 1976.  According to the death 
certificate, the cause of death was septic shock, due to 
bronchopneumonia, and peritonitis that was secondary to a 
ruptured peptic ulcer.  No autopsy was performed.  At the 
time of the veteran's death, the veteran did not have an 
adjudicated service-connected disability. 

The veteran's service records contain no history of any 
illness or injury.

After service, history included epigastric pain since 1942 
and treatment of peptic ulcer disease in 1964 and in 1966.  
There was also a history that the veteran was treated for 
peptic ulcer disease in 1974. 

In January 2005, a VA physician stated that it was 
speculative to state that the veteran had peptic ulcer 
disease. 

In its decision to vacate and remand the Board's decision, 
the Court found that the Board failed to explain the 
deference given to the statement of the VA physician. 

In accordance with the Court' decision, the Board determines 
that further evidentiary development is necessary before 
deciding the claim.  For this reason, the case is REMANDED 
for the following action:

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)

2. Arrange to have the veteran's file 
reviewed by a VA physician to determine 
whether it is at least as likely as not 
that the veteran's death was due to a 
disease or event of service origin.  
The examiner must state in the report 
that the claims folder had been 
reviewed. 

In formulating the opinion and due to 
the scarcity of medical records and 
accepting the findings on the death 
certificate as shown, the examiner is 
asked to comment on: 



a). Whether septic shock due to 
bronchopneumonia and peritonitis, 
secondary to a ruptured peptic 
ulcer, were complications of the 
ruptured peptic ulcer or whether 
the conditions contributed to 
death, but were unrelated to the 
ruptured peptic ulcer; and, 

b). Whether the history of 
epigastric pain, beginning in 
1942, before the veteran's 
recognized guerrilla service from 
July 1945 to February 1946, which 
was implicitly associated with 
peptic ulcer disease, eliminates 
the existence of other conditions 
that also present with the same 
symptomatology with due regard to 
accepted medical principles, 
pertaining to the history, 
manifestations, clinical course, 
and character of peptic ulcer 
disease. 

The examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility." Rather, it means 
that the weight of the medical 
evidence both for and against 
causation is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state. 

3. After the above development is 
completed, adjudicate the claim of 
service connection for the cause of the 
veteran's death.  If the determination 
remains adverse, furnish the appellant 
a supplemental statement of the case 
and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

